Title: From George Washington to Robert Dinwiddie, 10 June 1757
From: Washington, George
To: Dinwiddie, Robert

 

[Fort Loudoun, 10 June 1757]
To The Honble Robert Dinwiddie, Governor.Honble Sir,

Your letters of the 23d ultimo and 2d [1st] instant are received.
Mr Atkin will write your Honor by this opportunity; therefore my observations shall be principally confined to Indian Affairs. In the first place, I fear that, the different colonies struggling with each other for their assistance, will be productive of very great Evils; and, in the end, introduce insupportable expence to these Governments, or to the Crown.
Maryland hath already held treaties with, and given presents to them.
Pennsylvania hath sent speeches to them, and offers presents (and to the latter, a great part is now gone)—The consequence is, those Savages look upon themselves in a more important light than ever, and have behaved very insolently thereupon; as Mr Atkin can inform you.
Part of the Cherokees is returned to their nation. I have sent, agreeably to your Honors order, a person with them, to procure provisions along the road; and a small Detachment (a large one we cou’d not afford, as we are greatly straitned for want of men every where, especially at this place, to carry on the works) to escort them to Vauses Fort.
I have in late letters mentioned some of the inconveniences which arise for want of money: and must now add, that unless there is a good deal sent up in a very short time, I must inevitably suffer, as well as the Service, in a very great degree: As all the country people who have any demands upon the public, think I am liable, and look to me for payment. Mr Atkin has received the Indian Goods which were at this place, brought from Fort Cumberland and elsewhere; the enclosed is a copy of the return of them: a return of our strength is also enclosed, as the Companys stood after the Draughts were taken for South-Carolina—and, at the reduction of the Captains, the reason why my company appears so much larger than the others, is because all the workmen that have been taken out of other companies for this employment, have been returned in it.

That Capt. Paris has misbehaved, I verily believe: He has a Commission in the maryland Forces which I think pretty extraordinary on every account. However, as your Honor empower’d Mr Atkin to enquire into his behaviour, I did not interfere, or concern myself in any shape with him.
Colo. Bouquets information after what I was told to the northward; after what I know was established under General Braddock (from whom, if I am rightly informed, proceeded the allowance of Bat-men, to the Virginia officers;) and, after giving in, at His Excellency Lord Loudouns own request (and to his satisfaction, as far as I cou’d learn) the quantity of provision, number of Batmen, &c. allowed each Officer. And, that I did this, Capt. Stewart knows to be fact (for he himself made a fair copy of the return for me:)—I say, after all this, Colo. Bouquet’s information is matter of surprize to me.
However, if this is the practice of the Army by any late regulations, I dare say every officer here will chearfully acquiesce in it: and wou’d wish from their very heart, that every other regulation that is dispensed to the Regular Officers, was extended equally to them.
The wampum which Capt. McNeil lost, is since found and delivered to Mr Atkin. I shall order Capt. Woodward to march his company to Vauses and relieve Capt. Hogg, whose company will be given to Major Lewis; as it formerly belonged to him.
I am importuned by the country people inhabiting the small Forts, for supplies of ammunition. I have refused them all, until I know your sentiments. Ammunition is not to be purchased, and indeed some of them are too poor to buy, if it was: Therefore they apply to me.
If your Honor thinks proper to order me to deliver it out to such people as I conceive will appropriate it to a good use, and in such quantities as we may be able to spare, I will do it; but not without.
I have found it expedient to relieve the Detachment at Maidstone, commanded by Captain Stewart, and bring them to this place: There were several material reasons which urged me to this step; but the two following will, I hope, meet with your approbation. I have found by experience, that it is impossible to work Soldiers, and train them to the use of their arms at the same time: and that, if both are attempted, both will be more or

less neglected. For which reason it appeared to me evidently for the Interest of the Service, that the men at this place (except the necessary tradesmen) shou’d be removed to some other post; where they might be regularly execised, when they are not upon the scout. Then there was no company so proper to relieve them as Capt. Stewarts, who having had and improved the opportunity of disciplining his men, was desirous of coming hither, as they have been a long time detached from the body of the Regiment. The other reason is, half the men at Maidstone being enlisted by Capt. Gist, in maryland, and so contiguous to, and under the immediate influence and perswasion of their friends (who encourage them to desert: and not only do so, but protect them openly in it, under the eye and authority of their Majistrates, if we are rightly informed,) that in a little time, not one wou’d have been left. Eleven are at this time under confinement for desertion from this company—I hope your Honor will direct me in what points and how far I am to pay regard to Colo. Stanwix’s orders: If I shou’d meet with any thing from him at any time that may clash with your instructions to me, how I am to conduct myself in the affair. A case of this kind happened in maryland, as I am told; and Colo. Stanwix sent o[r]ders to the Officer under  to disobey his (Stanwixes) orders at his peril.
Major Lewis cou’d not prevail with the Cherokee Indians to take out with them more than 8 days provisions, the consequence of which is that he is come in with a part of them. There are yet out two parties; one of which consisting of 20 Indians and 10 Soldiers, under Capt. Spotswood, and are gone toward Fort Du Quesne: while the other amounts to 15 Indians and 5 Soldiers, under Lt Baker, bent their course for Log’s-Town.
I wrote your Honor in my last, that Colo. Stephen did, whilst I was in Williamsburgh, give out many of the Regimental Stores for the use of the Indians; among which were 122 Blankets. There are at this place, come up for the Indians, several pieces of dutch blanketing—I shou’d be glad to know whether we may not take out of them (if there is a sufficiency to replace our loss) as the Indians have all been supplied?
I doubt not that your Honor has been informed of the state of our Beef at Fort Cumberland: I was all along apprehensive that this wou’d be the consequence of Mr Walkers absence. And

as soon as I heard the account, I desired Mr Rutherford to go up and overhale the casks and see what cou’d be saved. His answer was, that he was employed by Mr Walker to transact the business at this place, and did not care to undertake it without his instructions. I thereupon desired he wou’d communicate the affair to Mr Walker, and receive his directions; as I apprehended the Country wou’d look to him for the damage. What notice Mr Walker has taken of it I know not. But since I have heard they have destroyed the provisions in an unwarrantable manner Indeed I shou’d be glad if your Honor wou’d direct what is to be done in this affair.
Capt. Bell waits upon your Honor in hopes he may be able to obtain one of the additional compys which we hear are to be raised. I have been greatly importuned by his friends to speak in his favor, or say what I know of him. All that I can say is, that, so far as I have had an opportunity of judging, he appears to be a good-natur’d honest man, and willing to do his duty. He has had no opportunity of proving his Bravery, that I know of, nor do I remember ever to have heard it called in question.
As to his abilities in other respects, and his bodily activity, your Honor can judge of them better than I, being more acquainted with him.
I must once more presume to ask your Honor leave to attend the settlement of my (deceased) Brothers Estate (when the Executors and Colo. Lee will fix upon a time:) You were so indulgent on a former occasion as to consent to my being absent for this purpose. But the Assembly called off my Brother, and several others who were principally concerned, and prevented the completion of this affair since. Altho’ it is matter of great moment to have this business finished, it yet lies open. I am &c.

G:W.
June 10th 1757.   

